DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
	 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
 
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
 
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
 
  	Claims 1-2, 4-5, 8-9, 11-12, 15-16, 19-20 are rejected under 35 U.S.C. 102(a)(1) and/or 102(a)(2)as being anticipated by Jenkins (US 6,111,582).
 
Regarding claim 1, Jenkins discloses a method for processing occlusion in an image (title, abstract, figs. 20 a-b, 24-25, 30-33, 39-42, 45-50, 52, 63-69… etc.), comprising:
view volume incursion region is created along the left edge of viewport 2 as a result of rotation of the view direction vector. The projection of the translation component of the current view difference frustrum onto the viewport is straightforward. The projection of the left hand rotation component of the view difference frustrum is shown by the dashed arrowed line labeled 2401 emanating from the viewpoint, which represents the projection of this component of the current view difference frustrum at infinity – Col. 57, lines 8-18, fig. 24.
However if the reprojected elements lie within the union of the two view frustrums, indicated in the shaded region, then ray casting need not be performed to search for incursion elements. In this case the depth value of the minimum extent of the union region can be employed to quickly determine if ray casting is needed to identify incursion elements – Col. 37, lines 35-41.
‘viewpoint parameter’ could reasonably be understood as any/all of  viewpoint position, a line-of-sight direction, a viewing angle, view volume, viewing frustum, viewpoint motion and any other suitable parameter(s). 1. Each viewpoints as shown in figs. 20 a-b, 24-25, 30-33, 39-42, 45-50, 52, 63-69… etc., are associated with a frame of a video, e.g. according to following citations, Col. 45, lines 40-45, Col. 102, lines 15-28 … etc. );
            obtaining a predicted depth map matching the current viewpoint parameter as a target depth map of the current image frame (In this technique the velocity of translation or rotation is not restricted but the accelerations are limited to a degree that results in optical flow changes that can be predicted on the basis of dead-reckoning extrapolation of viewpoint and view direction vector, Col. 67, lines 24-29.
In one implementation of the method, the current translational velocity of the viewpoint and rotational velocity of the view direction vector is used to compute, by extrapolation, a "current" view volume that actually reflects the predicted extent of the view volume at a future time. In this technique the predicted view volume is computed as the union of the current view volume and the current view volume transformed by the extrapolated view volume motion predicted from the current viewpoint velocity and view direction vector angular velocity. This extrapolation can be performed as a higher order extrapolation which takes into account known accelerations of the viewpoint and view direction vector. The effect of this technique, applied to the real-time implementation of visibility event encoding as a graphics server, is to decrease the incidence of missed primitives on the client caused by latency failures between the server and the client. The decrease is effected by causing the encoding process to substantially predict the state of the view volume at a future time and encoding newly visible primitives as determined in view volume incursion regions that correspond to the extrapolated view volume. This technique is particularly useful when applied in conjunction with the previously described technique of limiting viewpoint and view direction vector accelerations – Col. 100, line 63 – Col. 101, line 19.
View volume incursion regions are identified by image regions which contain the projection of the non-union of consecutive view frustrums. Emergence regions are identified by three different criteria. For each of these criteria the state of the current image is compared to the state of the previous image using a temporally double-buffered image depth buffer in which the source primitive for each image sample is recorded along with the image and depth information – Col. 12, lines 48-56.
However if the reprojected elements lie within the union of the two view frustrums, indicated in the shaded region, then ray casting need not be performed to search for incursion elements. In this case the depth value of the minimum extent of the union region can be employed to quickly determine if ray casting is needed to identify incursion elements – Col. 37, lines 35-41.
Also see Step 6940 – 6970…etc. in fig. 69a); and
            performing occlusion culling according to the target depth map to obtain an occlusion culling result of an object in the current image frame (abstract, figs. 20 a-b, 24-25, 30-33, 39-42, 45-50, 52, 63-69… etc. Particularly see Col. 37, lines 1-41. Also see Step 6940 – 6970…etc. in fig. 69a3.
Ray casting is then conducted within the beam to further restrict the size of the newly visible primitive list by excluding primitives that are not actually visible – Col. 41, lines 57-60).
Regarding claim 2, Jenkins discloses the method according to claim 1, wherein before obtaining the predicted depth map matching the current viewpoint parameter as the target depth map of the current image frame, the method further comprises:
obtaining change-of-viewpoint information used for drawing at least one future image frame (The present invention employs special techniques to identify occlusion-exposure transitions during simultaneous viewpoint translation and view direction vector rotation. In these techniques previously visible primitives are first transformed in a way that reflects only the translational component of the viewpoint motion. Using the typical view transformation in this case, primitive vertices are translated by an amount equal in magnitude but opposite in direction to the viewpoint translation. This is equivalent to translating the viewpoint without changing the view direction vector. Under these circumstances, objects undergo the proper optical flow required to identify emergence regions by occlusion-exposure transitions that develop in consecutive frames as determined in a transition buffer as previously described – Col. 28, lines 15-30.
FIG. 25 illustrates a case in which the view direction vector is rotated to the left and the viewpoint is translated to the right and forward. In this case of exaggerated motion between frames the shaded view volume incursion region projects to cover the entire viewport. However if the reprojected elements lie within the union of the two view frustrums, indicated in the shaded region, then ray casting need not be performed to search for incursion elements. In this case the depth value of the minimum extent of the union region can be employed to quickly determine if ray casting is needed to identify incursion elements – Col. 37, lines 30- 41.);
determining at least one predicted viewpoint parameter used for drawing the at least one future image frame according to the change-of-viewpoint information, the at least one future image frame being drawn after the current image frame (In one implementation of the method, the current translational velocity of the viewpoint and rotational velocity of the view direction vector is used to compute, by extrapolation, a "current" view volume that actually reflects the predicted extent of the view volume at a future time. In this technique the predicted view volume is computed as the union of the current view volume and the current view volume transformed by the extrapolated view volume motion predicted from the current viewpoint velocity and view direction vector angular velocity. This extrapolation can be performed as a higher order extrapolation which takes into account known accelerations of the viewpoint and view direction vector. The effect of this technique, applied to the real-time implementation of visibility event encoding as a graphics server, is to decrease the incidence of missed primitives on the client caused by latency failures between the server and the client. The decrease is effected by causing the encoding process to substantially predict the state of the view volume at a future time and encoding newly visible primitives as determined in view volume incursion regions that correspond to the extrapolated view volume. This technique is particularly useful when applied in conjunction with the previously described technique of limiting viewpoint and view direction vector accelerations – Col. 100, line 63 – Col. 101, line 19);
generating at least one candidate predicted depth map corresponding to the at least one predicted viewpoint parameter of the at least one future image frame (Regions of the image that may contain newly visible elements are located by occlusion-exposure transitions in the depth buffer and from incremental view volume motion – abstract.
For the subsequent frame, primitives in this display list are processed using an existing transformation, depth-comparison rasterization (e.g. z-buffer) method. Following the rasterization of all previously visible primitives, specific exposure regions are identified in the image buffer that will require depth-prioritized search for newly visible primitives which is effected by the spatial subdivision ray casting. These exposure regions are of two types: view-volume incursion regions, and emergence regions.
View volume incursion regions are identified by image regions which contain the projection of the non-union of consecutive view frustrums. Emergence regions are identified by three different criteria. For each of these criteria the state of the current image is compared to the state of the previous image using a temporally double-buffered image depth buffer in which the source primitive for each image sample is recorded along with the image and depth information. A first criteria for identifying emergence regions is the location of regions in a buffer for the current frame in which no image samples have been written by rasterization of previously visible primitives. These regions correspond to reprojection "holes" and are, if not within view volume incursion regions, considered to be emergence regions. A second criteria identifies as potential emergence regions: all current frame image regions for which the corresponding previous frame samples belong to different source primitives and for which the corresponding previous frame samples are more distant than the current samples. A third criteria is employed in which potential emergence regions are defined not by primitive occlusion-exposure transitions, as in the second criteria, but by more efficient object occlusion-exposure transitions. This criteria employs precomputed primitive groups based on the membership of individual primitives in a group or groups of primitives that comprise substantially convex, closed objects in three space. Employing this criteria, potential emergence regions are defined by current image regions in which the source primitive for current frame samples belong to a different convex primitive group than source primitives from the corresponding last frame samples and in which the current frame samples are relatively more distant than the current frame samples. The use of the third criteria for primitives that have been so pregrouped allows the method to exploit an important type of dynamic image-space object visibility coherence to reduce the size and number of potential exposure regions that require ray-cast visibility search – Col. 12, lines 38 – Col. 13, line 16
View volume incursion regions are identified by image regions which contain the projection of the non-union of consecutive view frustrums. Emergence regions are identified by three different criteria. For each of these criteria the state of the current image is compared to the state of the previous image using a temporally double-buffered image depth buffer in which the source primitive for each image sample is recorded along with the image and depth information – Col. 12, lines 48-56.
However if the reprojected elements lie within the union of the two view frustrums, indicated in the shaded region, then ray casting need not be performed to search for incursion elements. In this case the depth value of the minimum extent of the union region can be employed to quickly determine if ray casting is needed to identify incursion elements – Col. 37, lines 35-41.); and
storing the at least one candidate predicted depth map (This technique essentially employs a method of sample reprojection wherein a depth value is stored for each pixel of the image – Col. 102, lines 43-46. Also see, figs. 51a-e). 
Regarding claim 4, Jenkins discloses the method according to claim 1, further comprising:
obtaining a list of to-be-rendered objects of a to-be-rendered virtual scene, the list of to-be-rendered objects comprising objects in the virtual scene (In another step performed in conjunction with rasterization, 1200, the method identifies completely occluded primitives by reading the depth buffer after all the reprojected primitives have been reprojected and removing primitives from the reprojection list that have no exposed samples in the depth buffer. In this way the display list is limited to only those primitives that are actually visible in the image. The cycle shown as 1220 indicates that the primitives in the display list are repeatedly transformed and rasterized until they become invisible because of occlusion or they fail to reproject into the viewport – Col. 21, lines 44-55
Thus in the present method actual ray-primitive intersections can be selectively employed primarily to adaptively seek occlusion coherence that establishes a maximum depth for new visibility search. The new visibility search itself proceeds by considering all primitives belonging to each cell encountered in the ray walk to be potentially newly visible. The absence of the primitive on the primitive reprojection list establishes the primitive as newly visible. The test for preestablished presence on the list is accelerated by employing a smaller most recently tested sublist that exploits the image-space/object-space coherence of primitives to reduce the number of traversals of the primitive reprojection list – Col. 41, lines 40-52);
performing viewing frustum culling on the current image frame of the virtual scene to determine at least one object outside a range of a current viewpoint ( Additionally, the difference frustum between the original view volume and the translated, rotated view volume imposes minimum depth requirements for visibility search in this unshared region. In a seventh step, 6970, visibility search is conducted in the view volume incursion regions defined by the difference frustum between the original view volume and the translated, rotated view volume – Col. 32, lines 13-20); and
culling the at least one object outside the range of the current viewpoint from the list of to-be-rendered objects (Ray casting is then conducted within the beam to further restrict the size of the newly visible primitive list by excluding primitives that are not actually visible – Col. 41, lines 57-60.
offloads from the renderer all primitives outside of the view volume until they are identified by a depth-prioritized, data-access visibility search conducted within specific incursion regions – Col. 50, lines 53-56.
These potentially visible sets from consecutive frames are differenced to determine newly potentially visible primitives that are transmitted to the client. By employing a spherical inclusion volume the method includes many primitives that are actually not visible from the viewpoint because they are occluded by other primitives or because they are well outside the current field-of-view. Moreover by employing the sphere as an inclusion volume actually visible primitives that are outside the sphere are not included in the potentially visible set – Col. 101, lines 28-38). 
Regarding claim 5, Jenkins discloses, the method according to claim 4, wherein performing occlusion culling according to the target depth map to obtain the occlusion culling result of the object in the current image frame comprises:
determining a viewpoint parameter corresponding to the target depth map (However if the reprojected elements lie within the union of the two view frustrums, indicated in the shaded region, then ray casting need not be performed to search for incursion elements. In this case the depth value of the minimum extent of the union region can be employed to quickly determine if ray casting is needed to identify incursion elements – Col. 37, lines 35-41. The dashed arrowed line 2401 and/or view volumes from two viewpoints can reasonably be understood as the determined viewpoint parameter corresponding to the target depth map. Also see,
In the limit of infinitesimal temporal sampling period the union of two consecutive occlusion volumes, corresponding to two viewpoint positions, will be convex in three-space if the objects are convex. Relatively large, temporally incoherent, increments in viewpoint position during a single frame can potentially move a static convex object's occlusion volume in such a way that the union of two consecutive object occlusion volumes is no longer convex but contains concave regions. The emergence of an object from behind a closer object cannot be reliably determined if the more distant object happens to be located in the gap, or concavity, in the closer object's union of consecutive occlusion volumes – Col. 46, lines 15-27);
determining an occlusion determination equivalence relation of the object in the current image frame under different viewpoints according to the viewpoint parameter corresponding to the target depth map and the current viewpoint parameter (However if the reprojected elements lie within the union of the two view frustrums, indicated in the shaded region, then ray casting need not be performed to search for incursion elements. In this case the depth value of the minimum extent of the union region can be employed to quickly determine if ray casting is needed to identify incursion elements – Col. 37, lines 35-41.  Here, ‘lie within the union of the two view frustrums’ is reasonably understood as limitation ‘occlusion determination equivalence relation’. );
determining at least one occluded object according to the occlusion determination equivalence relation and depth information of the object in the current image frame in the target depth map (In the limit of infinitesimal temporal sampling period the union of two consecutive occlusion volumes, corresponding to two viewpoint positions, will be convex in three-space if the objects are convex. Relatively large, temporally incoherent, increments in viewpoint position during a single frame can potentially move a static convex object's occlusion volume in such a way that the union of two consecutive object occlusion volumes is no longer convex but contains concave regions. The emergence of an object from behind a closer object cannot be reliably determined if the more distant object happens to be located in the gap, or concavity, in the closer object's union of consecutive occlusion volumes – Col. 46, lines 15-27. abstract, figs. 20 a-b, 24-25, 30-33, 39-42, 45-50, 52, 63-69… etc. Particularly see Col. 37, lines 1-41. Also see Step 6940 – 6970…etc. in fig. 69a3.
Ray casting is then conducted within the beam to further restrict the size of the newly visible primitive list by excluding primitives that are not actually visible – Col. 41, lines 57-60); and
culling the at least one occluded object from the list of to-be-rendered objects (abstract, figs. 20 a-b, 24-25, 30-33, 39-42, 45-50, 52, 63-69… etc. Particularly see Col. 37, lines 1-41. Also see Step 6940 – 6970…etc. in fig. 69a3.
Ray casting is then conducted within the beam to further restrict the size of the newly visible primitive list by excluding primitives that are not actually visible – Col. 41, lines 57-60).
Regarding claim 8, Jenkins discloses an apparatus for processing occlusion in an image (title, abstract, figs. 20 a-b, 24-25, 30-33, 39-42, 45-50, 52, 63-69… etc.), comprising: 
a memory storing at least one program (FIG. 11 is a schematic illustration of a uniprocessor computer system for implementing a system and related method according to the present invention. A computer 1100 implements the method of the present invention, which contains a CPU 1106 and memory 1108 - Col 20, lines 34-41); 
at least one processor, in communication with the memory and configured to execute the at least one program to perform a set of steps (FIG. 11 is a schematic illustration of a uniprocessor computer system for implementing a system and related method according to the present invention. A computer 1100 implements the method of the present invention, which contains a CPU 1106 and memory 1108 - Col 20, lines 34-41. Computer readable media further includes the computer program product of the present invention for implementing a system and related method, Col 21, lines 2-5).
	Regarding rest of the apparatus claim 8, although wording is different, the material is considered substantively similar to the method claim 1 discussed above.
Regarding claim 15, Jenkins discloses a non-transitory computer storage medium, storing at least one computer program, the at least one computer program, when executed, causing an apparatus to perform a set of steps (FIG. 11 is a schematic illustration of a uniprocessor computer system for implementing a system and related method according to the present invention. A computer 1100 implements the method of the present invention, which contains a CPU 1106 and memory 1108 - Col 20, lines 34-65. Computer readable media further includes the computer program product of the present invention for implementing a system and related method, Col 21, lines 2-5).
Regarding rest of the non-transitory computer storage medium claim 15, although wording is different, the material is considered substantively similar to the method claim 1 discussed above.
	Regarding system claims 9, 11-12, although wording is different, the material is considered substantively similar to the method claim 2, 4-5 respectively discussed above.
Regarding non-transitory computer storage medium claims 16, 19-20, although wording is different, the material is considered substantively similar to the method claim 2, 4-5 respectively discussed above.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
 

Claims 7, 14 are rejected under 35 U.S.C. 103 as being unpatentable over Jenkins in view of Gu et al. (US 20200160546, hereinafter Gu).
 
Regarding claim 7, Jenkins discloses the method according to claim 1, wherein
determining the current viewpoint parameter used for drawing the current image frame comprises:
            invoking a central processing unit (CPU) to determine the current viewpoint parameter used for drawing the current image frame (CPU 1106 in fig. 11 and/or subimage processor(s) determine the current viewpoint parameter used for drawing the current image frame, Col. 15, lines 1-45, figs. 11, 13a-b; Col. 23, lines 44-51, Col. 62, line 48- Col. 63, line 28); and
            invoking the CPU to obtain the predicted depth map matching the current viewpoint parameter as the target depth map of the current image frame (In this technique the velocity of translation or rotation is not restricted but the accelerations are limited to a degree that results in optical flow changes that can be predicted on the basis of dead-reckoning extrapolation of viewpoint and view direction vector – Col. 67, lines 24-29.
In one implementation of the method, the current translational velocity of the viewpoint and rotational velocity of the view direction vector is used to compute, by extrapolation, a "current" view volume that actually reflects the predicted extent of the view volume at a future time. In this technique the predicted view volume is computed as the union of the current view volume and the current view volume transformed by the extrapolated view volume motion predicted from the current viewpoint velocity and view direction vector angular velocity. This extrapolation can be performed as a higher order extrapolation which takes into account known accelerations of the viewpoint and view direction vector. The effect of this technique, applied to the real-time implementation of visibility event encoding as a graphics server, is to decrease the incidence of missed primitives on the client caused by latency failures between the server and the client. The decrease is effected by causing the encoding process to substantially predict the state of the view volume at a future time and encoding newly visible primitives as determined in view volume incursion regions that correspond to the extrapolated view volume. This technique is particularly useful when applied in conjunction with the previously described technique of limiting viewpoint and view direction vector accelerations – Col. 100, line 63 – Col. 101, line 19.
View volume incursion regions are identified by image regions which contain the projection of the non-union of consecutive view frustrums. Emergence regions are identified by three different criteria. For each of these criteria the state of the current image is compared to the state of the previous image using a temporally double-buffered image depth buffer in which the source primitive for each image sample is recorded along with the image and depth information – Col. 12, lines 48-56.
However if the reprojected elements lie within the union of the two view frustrums, indicated in the shaded region, then ray casting need not be performed to search for incursion elements. In this case the depth value of the minimum extent of the union region can be employed to quickly determine if ray casting is needed to identify incursion elements – Col. 37, lines 35-41.
Also see Step 6940 – 6970…etc. in fig. 69a).
Jenkins is not found disclosing explicitly obtaining the predicted depth map matching the current viewpoint parameter as the target depth map of the current image frame comprises: invoking a graphics processing unit to generate the predicted depth map matching the current viewpoint parameter.
(¶0039, ¶0196).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the invention of Jenkins to include the teaching of Gu to invoke a GPU to generate the predicted depth map that matches the current viewpoint parameter of Jenkins, to obtain, obtaining the predicted depth map matching the current viewpoint parameter as the target depth map of the current image frame comprises: invoking a graphics processing unit to generate the predicted depth map matching the current viewpoint parameter, because, combining prior art elements according to known method ready for improvement to yield predictable results is obvious.

Regarding system claim 14, although wording is different, the material is considered substantively similar to the method claim 7 discussed above.
 
Allowable Subject Matter
 	Claims 3, 6, 10, 13, 17, 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
 
The following is a statement of reasons for the indication of allowable subject matter:
 	Regarding claim 3, none of the prior arts of record either alone or in a reasonable combination found disclosing 

determining the predicted depth map matching the current viewpoint parameter by selecting one of the at least one candidate predicted depth map whose predicted viewpoint parameter has a highest similarity to the current viewpoint parameter.
 	Regarding claim 6, none of the prior arts of record either alone or in a reasonable combination found disclosing the method according to claim 2, further comprising:
generating, during rendering of the current image frame, one of the at least one candidate predicted depth map corresponding to the predicted viewpoint parameter of the at least one future image frame when determining that there is no predicted depth map corresponding to the at least one future image frame;
generating a rendering instruction for the at least one candidate predicted depth map when determining that there is the at least one candidate predicted depth map corresponding to the at least one future image frame; and
responding to the rendering instruction when drawing the future image frame to obtain the at least one candidate predicted depth map.
System claims 10, 13, and non-transitory computer storage medium claims 17, 18, are also objected for containing substantively similar subject matter of the method claim 3, 6 respectively discussed above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NURUN N FLORA whose telephone number is (571)272-5742. The examiner can normally be reached M-F 9:30 am -5:00 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Zimmerman can be reached on (571)272-7653. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NURUN N FLORA/Primary Examiner, Art Unit 2619